PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

2003 EQUITY INCENTIVE PLAN

RESTRICTED SHARE AWARD AGREEMENT

[Model for Named Executive Officers]

This RESTRICTED SHARE AWARD AGREEMENT (the “Award Agreement”), dated as of the
     day of                      , 200     (the “Award Date”), is between
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust (the
“Trust”), and                          (the “Grantee”), a “Key Employee,” as
defined in the Pennsylvania Real Estate Investment Trust 2003 Equity Incentive
Plan (the “Plan”).

WHEREAS, the Trust desires to award the Grantee shares of beneficial interest in
the Trust (“Shares”) subject to certain restrictions as hereinafter provided, in
accordance with the provisions of the Plan, a copy of which is attached hereto
(if not previously provided to the Grantee);

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Award of Restricted Shares. The Trust hereby awards to the Grantee as of the
Award Date _____ Shares subject to the restrictions set forth in Paragraph 2
(“Restricted Shares”). This grant is in all respects limited and conditioned as
hereinafter provided, and is subject in all respects to the terms and conditions
of the Plan now in effect and as it may be amended from time to time (but only
to the extent that such amendments apply to outstanding grants of Restricted
Shares). Such terms and conditions are incorporated herein by reference, made a
part hereof, and shall control in the event of any conflict with any other terms
of this Award Agreement.

2. Vesting. The grantee shall vest in (i.e., have the right to sell, assign,
transfer, pledge, or otherwise encumber or dispose of) the Restricted Shares
granted under the Award Agreement as indicated in the schedule below. The
“Committee” (as defined in the Plan) may at any time accelerate the time at
which the restrictions on all or any part of the Restricted Shares will lapse.



--------------------------------------------------------------------------------

Date Restricted Shares Become Vested

  

Number of Restricted Shares

 

            Restricted Shares [20% of the total number of Shares granted under
this Award Agreement]

 

   an additional          Restricted Shares [20% of the total number of Shares
granted under this Award Agreement]

 

   an additional          Restricted Shares [20% of the total number of Shares
granted under this Award Agreement]

 

   an additional          Restricted Shares [20% of the total number of Shares
granted under this Award Agreement]

 

   an additional          Restricted Shares [20% of the total number of Shares
granted under this Award Agreement]

Notwithstanding the foregoing, all unvested Restricted Shares awarded to the
Grantee shall become fully vested at any earlier time set forth in the Grantee’s
Employment Agreement with the Trust.

3. Share Certificate; Restrictions. Certificates for Restricted Shares shall be
registered in the Grantee’s name (or, if the Grantee so requests, in the name of
the Grantee and the Grantee’s spouse, jointly with right of survivorship). With
respect to Restricted Shares in which the Grantee is not vested on the Award
Date, the Grantee shall, immediately upon receipt thereof, deposit all
certificates for such unvested Restricted Shares together with a stock power
executed in favor of the Trust, with the Trust. Certificates for such unvested
Restricted Shares shall be held by the Trust until the Grantee becomes vested in
such Restricted Shares. The certificates may include a legend setting forth the
restrictions on transfer.

4. Voting and Dividend Rights. The Grantee shall have voting rights on
non-vested Restricted Shares and receive as compensation (subject to the
withholding of applicable taxes) an amount equal to the dividends that otherwise
would have been payable to the Grantee had the Grantee been vested in such
Restricted Shares on the date of their original issuance.

5. Termination of Service. If the Grantee’s service with the Trust and all of
its “Subsidiary Entities” (as defined in the Plan) is terminated for any reason
(including death or “Disability” (as defined in the Plan)), all unvested
Restricted Shares held by the Grantee at the time of termination of service
shall either (i) be transferred to the Trust pursuant to the stock power
described in Paragraph 3 without any further action by the Grantee, or
(ii) become fully vested, whichever is provided in the Grantee’s Employment
Agreement with the Trust.

 

- 2 -



--------------------------------------------------------------------------------

6. Notice of Tax Election. If the Grantee makes an election under section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Code”), for the immediate
recognition of income attributable to the award of Restricted Shares, the
Grantee shall inform the Trust in writing of such election within 10 days of the
filing of such election. The amount includible in the Grantee’s income as a
result of an election under section 83(b) of the Code shall be subject to
applicable federal, state and local tax withholding requirements and to such
additional withholding rules (the “Withholding Rules”) as shall be adopted by
the Committee.

7. Transferability. The Grantee may not assign or transfer, in whole or in part,
Restricted Shares subject to the Award Agreement in which the Grantee is not
vested.

8. Withholding of Taxes. The obligation of the Trust to deliver Shares upon the
vesting of Restricted Shares shall be subject to applicable federal, state and
local tax withholding requirements. If the amount includible in the Grantee’s
income as a result of the vesting of Restricted Shares is subject to the
withholding requirements of applicable tax law, the Grantee, subject to the
provisions of the Plan and the Withholding Rules, may satisfy the withholding
tax, in whole or in part, by electing to have the Trust withhold Shares (or by
returning Shares to the Trust). Such Shares shall be valued, for this purpose,
at their “Fair Market Value” (as defined in Section 2 of the Plan) on the date
the amount attributable to the vesting of the Restricted Shares is includible in
income by the Grantee under section 83 of the Code. Such election must be made
in compliance with and subject to the Withholding Rules, and the Trust may not
withhold Shares in excess of that number necessary to satisfy the minimum
federal, state and local income tax and Social Security (“FICA”) and federal
unemployment (“FUTA”) withholding requirements. Notwithstanding the foregoing,
the Trust may limit the number of shares withheld to the extent necessary to
avoid adverse accounting consequences. The Grantee may elect to have the Trust
withhold Shares for this purpose by checking the appropriate box below:

I ¨ DO ¨ DO NOT elect at this time to have the Trust withhold the number of
Shares necessary to satisfy the minimum federal, state and local income tax and
FICA and FUTA withholding requirements at the time(s) I become vested in the
Restricted Shares subject to this Award Agreement. This election may be changed
upon at least 10 business days’ written notice to the Trust before a vesting
date.

9. Governing Law. This Award Agreement shall be construed in accordance with,
and its interpretation shall be governed by, applicable federal law and
otherwise by the laws of the Commonwealth of Pennsylvania (without reference to
the principles of conflicts of laws).

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand and seal, all as of the day and year first above written.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

By:

 

 

 

Grantee

 

- 4 -